1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RUBIA ROSAURA SERNA, et al.,                        Case No.: 1:17-cv-01290 LJO JLT
12                 Plaintiffs,                           ORDER AFTER NOTICE OF SETTLEMENT
13          v.
14   CITY OF BAKERSFIELD, et al.,
15                 Defendants.
16
17          The parties report they have resolved the matter. (Doc. 30) They indicate they will seek
18   dismissal of the action soon. Id. Thus, the Court ORDERS:
19          1.     The stipulation to dismiss the action SHALL be filed no later than August 16, 2019;
20          2.     All pending dates, conferences and hearings, including the pretrial conference and the
21   trial, are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court imposing
23   sanctions, including the dismissal of the action.
24
25   IT IS SO ORDERED.
26
        Dated:    July 18, 2019                              /s/ Jennifer L. Thurston
27                                                    UNITED STATES MAGISTRATE JUDGE

28
